UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA


MICHAEL I. KROLL,                  :
                                   :
          Plaintiff,               :
                                   :
     v.                            : Civil Action No. 09-1484 (JR)
                                   :
JOHN J. DOLL, Director, U.S.       :
Patent and Trademark Office, et    :
al.,                               :
                                   :
          Defendants.              :

                              MEMORANDUM

          Neither party has added anthing but argument to the

record since my memorandum order of 1/29/10 [#12].    Plaintiff

(a) argues that the question of what is a reasonable

interpretation under Chevron always involves disputed questions

of fact, and (b) invokes Fed. R. Civ. P. 56(f) to support his

demand for discovery, but (a) the Ninth Circuit case on which he

relies (which never was controlling law in this Circuit) was

reversed, Saucier v. Katz, 533 U.S. 194 (2001), and (b) his Rule

56(f) motion is unsupported by the required affidavit or by any

statement of what discovery is needed or what plaintiff (or the

Court) might learn from it.    For the reasons set forth in my

memorandum order of 1/29/10, summary judgment will now be granted

in favor of the PTO.    An appropriate order accompanies this

memorandum.



                                      JAMES ROBERTSON
                                United States District Judge